--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.11
 
EXECUTION VERSION
 
VOTING AGREEMENT
 
THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of this 30
day of May, 2013, by and among Trunity Holdings, Inc., a Delaware corporation
(the “Company”), each of the investors listed on Schedule A hereto (the
“Investors”) and those certain stockholders of the Company listed on Schedule B
(together with any subsequent stockholders or any transferees, who become
parties hereto as “Key Holders” pursuant to Section 5.2, the “Key Holders”, and
together with the Investors, collectively the “Stockholders”).
 
RECITALS
 
WHEREAS, concurrently with the execution of this Agreement, the Company and the
Investors are entering into separate subscription agreements (the “Subscription
Agreements”), to purchase shares of the Company’s common stock, par value
$0.0001 per share (the “Common Stock”) together with warrants (the “Warrants”)
to purchase Common Stock; and
 
WHEREAS, in connection with the execution and delivery of the Subscription
Agreements, the parties desire to provide the Investors with the right, among
other rights, to designate the election of certain members of the board of
directors of the Company (the “Board”) in accordance with the terms of this
Agreement; and
 
WHEREAS, in order to induce the Investors to enter into the Subscription
Agreements and to invest funds in the Company pursuant to such Subscription
Agreements, the Stockholders and the Company desire to enter into this
Agreement.
 
NOW, THEREFORE, the parties agree as follows:
 
1.            Voting Provisions Regarding Board of Directors.
 
1.1          Size of the Board.  Each Stockholder agrees to vote, or cause to be
voted, all Shares (as defined below) owned by such Stockholder, or over which
such Stockholder has voting control, from time to time and at all times, in
whatever manner as shall be necessary to ensure that the size of the Board shall
be set and remain at five directors and may be increased only with the written
consent of (a) PIC (as defined below) and (b) Stockholders holding at least 50%
of the shares of Common Stock then issued and outstanding. For purposes of this
Agreement, the term “Shares” shall mean and include any securities of the
Company the holders of which are entitled to vote for members of the Board,
including without limitation, all shares of Common Stock, by whatever name
called, now owned or subsequently acquired by a Stockholder, however acquired,
whether through stock splits, stock dividends, reclassifications,
recapitalizations, similar events or otherwise.
 
1.2          Board Composition.  Each Stockholder agrees to vote, or cause to be
voted, all Shares owned by such Stockholder, or over which such Stockholder has
voting control, from time to time and at all times, in whatever manner as shall
be necessary to ensure that at each annual or special meeting of stockholders at
which an election of directors is held or pursuant to any written consent of the
stockholders, for one person designated by Pan-African Investment Company, LLC
(“PIC”) to serve as a member of the Company’s Board, which individual shall
initially be Dana M. Reed, for so long as PIC and its Affiliates continue to own
beneficially at least 2% of the issued and outstanding shares of Common Stock of
the Company, which number is subject to appropriate adjustment for all stock
splits, dividends, combinations, recapitalizations and the like.  To the extent
that the foregoing sentence shall not be applicable, any member of the Board who
would otherwise have been designated in accordance with the terms thereof shall
instead be voted upon by all of the stockholders of the Company entitled to vote
thereon in accordance with, and pursuant to, the Company’s certificate of
incorporation (the “Certificate”).
 
 
 

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, an individual, firm, corporation, partnership,
association, limited liability company, trust or any other entity (collectively,
a “Person”) shall be deemed an “Affiliate” of another Person who, directly or
indirectly, controls, is controlled by or is under common control with such
Person, including, without limitation, any general partner, managing member,
officer or director of such Person or any venture capital fund now or hereafter
existing that is controlled by one or more general partners or managing members
of, or shares the same management company with, such Person.
 
1.3          Failure to Designate a Board Member.  In the absence of any
designation by PIC as specified in Section 1.2, the director previously
designated by it and then serving shall be nominated for reelection at the
Company’s next annual meeting of stockholders if still eligible to serve as
provided herein.
 
1.4          Removal of Board Members.  Each Stockholder also agrees to vote, or
cause to be voted, all Shares owned by such Stockholder, or over which such
Stockholder has voting control, from time to time and at all times, in whatever
manner as shall be necessary to ensure that:
 
(a)           no director elected pursuant to Section 1.2 of this Agreement may
be removed from office unless (i) such removal is directed or approved by the
affirmative vote of the Person entitled under Section 1.2 to designate that
director or (ii) the Person(s) originally entitled to designate or approve such
director pursuant to Section 1.2 is no longer so entitled to designate or
approve such director;
 
(b)          any vacancies created by the resignation, removal or death of a
director elected pursuant to Section 1.2 shall be filled pursuant to the
provisions of this Article 1; and
 
(c)           upon the request of any party entitled to designate a director as
provided in Section 1.2  to remove such director, such director shall be
removed.
 
All Stockholders agree to execute any written consents required to perform the
obligations of this Agreement, and the Company agrees at the request of any
party entitled to designate directors to call a special meeting of stockholders
for the purpose of electing directors.
 
1.5          No Liability for Election of Recommended Directors.  No
Stockholder, nor any Affiliate of any Stockholder, shall have any liability as a
result of designating a person for election as a director for any act or
omission by such designated person in his or her capacity as a director of the
Company, nor shall any Stockholder have any liability as a result of voting for
any such designee in accordance with the provisions of this Agreement.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
2.            Vote to Increase Authorized Common Stock. Each Stockholder agrees
to vote or cause to be voted all Shares owned by such Stockholder, or over which
such Stockholder has voting control, from time to time and at all times, in
whatever manner as shall be necessary to increase the number of authorized
shares of Common Stock from time to time to ensure that there will be sufficient
shares of Common Stock available for conversion of all Warrants outstanding at
any given time.
 
3.            Remedies.
 
3.1          Covenants of the Company.  The Company agrees to use its best
efforts, within the requirements of applicable law, to ensure that the rights
granted under this Agreement are effective and that the parties enjoy the
benefits of this Agreement. Such actions include, without limitation, the use of
the Company’s best efforts to cause the nomination and election of the directors
as provided in this Agreement.
 
3.2          Specific Enforcement.  Each party acknowledges and agrees that each
party hereto will be irreparably damaged in the event any of the provisions of
this Agreement are not performed by the parties in accordance with their
specific terms or are otherwise breached. Accordingly, it is agreed that each of
the Company and the Stockholders shall be entitled to an injunction to prevent
breaches of this Agreement, and to specific enforcement of this Agreement and
its terms and provisions in any action instituted in any court of the United
States or any state having subject matter jurisdiction.
 
3.3          Remedies Cumulative.  All remedies, either under this Agreement or
by law or otherwise afforded to any party, shall be cumulative and not
alternative.
 
4.            Term.  This Agreement shall be effective as of the date hereof and
shall continue in effect until and shall terminate at the time when neither PIC
nor its Affiliates hold beneficially or of record, at least two percent (2%) of
the issued and outstanding shares of Common Stock of the Company.
 
5.            Miscellaneous.
 
5.1          Additional Parties.  Notwithstanding anything to the contrary
contained herein, if the Company issues additional shares of Common Stock after
the date hereof, as a condition to the issuance of such shares, the Company
shall require that any purchaser of Common Stock in an amount leaving such
purchaser with over 0.5% of the shares issued and outstanding of Common Stock of
the Company become a party to this Agreement by executing and delivering (a) the
Adoption Agreement attached to this Agreement as Exhibit A, or (b) a counterpart
signature page hereto agreeing to be bound by and subject to the terms of this
Agreement as an Investor and Stockholder hereunder. In either event, each such
person shall thereafter be deemed an Investor and Stockholder for all purposes
under this Agreement.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
5.2          Transfers.  Each transferee or assignee of any Shares subject to
this Agreement shall continue to be subject to the terms hereof, and, as a
condition precedent to the Company’s recognizing such transfer, each transferee
or assignee shall agree in writing to be subject to each of the terms of this
Agreement by executing and delivering an Adoption Agreement substantially in the
form attached hereto as Exhibit A. Upon the execution and delivery of an
Adoption Agreement by any transferee, such transferee shall be deemed to be a
party hereto as if such transferee were the transferor and such transferee’s
signature appeared on the signature pages of this Agreement and shall be deemed
to be an Investor and Stockholder, or Key Holder and Stockholder, as applicable.
The Company shall not permit the transfer of the Shares subject to this
Agreement on its books or issue a new certificate representing any such Shares
unless and until such transferee shall have complied with the terms of this
Section 5.2. Each certificate representing the Shares subject to this Agreement
if issued on or after the date of this Agreement shall be endorsed by the
Company with the legend set forth in Section 5.12.
 
5.3          Successors and Assigns.  The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
5.4          Governing Law.  This Agreement shall be governed by the internal
law of the State of New York.
 
5.5          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.
 
5.6          Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
1.1           Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (a) upon receipt, when
delivered personally; (b) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party) or (c) one business day after deposit with an
overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:
 
If to the Company:
 
Trunity Holdings, Inc.
15 Green Street
Newburyport, MA 01950
Attention: Terry Anderton, Chairman and CEO
Facsimile: (603) 218-6006


With a copy (which shall not constitute notice) to:
 
Carlton Fields, P.A.
Miami Tower
100 SE Second Street, Suite 4200
Miami, FL 33131
Facsimile:  (305) 530-0055
Attention:  Robert M. Macaulay, Esq.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
If to PIC:
 
Pan-African Investment Company, LLC
52 Vanderbilt Avenue, Suite 401
New York, NY 10017
Facsimile:  (___) ____-_____
Attention:  Dana M. Reed, Co-CEO


With a copy (which shall not constitute notice) to:
 
Reed Smith, LLP
599 Lexington Avenue, 22nd Floor
New York, New York 10022
Telephone:  (212) 549-0378
Facsimile:  (212) 521-5450
Attention:  Yvan Claude Pierre, Esq.


If to any other Stockholder, to its address and facsimile number set forth on
Schedule A or Schedule B, as applicable or to such other address and/or
facsimile number and/or to the attention of such other Person as the recipient
party has specified by written notice given to each other party five (5) days
prior to the effectiveness of such change. Written confirmation of receipt (i)
given by the recipient of such notice, consent, waiver or other communication,
(ii) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (iii) provided by an overnight courier service
shall be rebuttable evidence of personal service, receipt by facsimile or
receipt from an overnight courier service in accordance with clause (a), (b) or
(c) above, respectively.
 
5.7          Consent Required to Amend, Terminate or Waive. This Agreement may
be amended or terminated and the observance of any term hereof may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only by a written instrument executed by (i) the Company; (ii)
PIC and (iii) the holders of no less than 50% of the shares of Common Stock of
the Company then issued and outstanding. Notwithstanding the foregoing:
 
(a)           this Agreement may not be amended or terminated and the observance
of any term of this Agreement may not be waived with respect to any Investor or
Key Holder without the written consent of such Investor or Key Holder unless
such amendment, termination or waiver applies to all Investors or Key Holders,
as the case may be, in the same fashion;
 
(b)           the consent of the Key Holders shall not be required for any
amendment or waiver if such amendment or waiver either (A) is not directly
applicable to the rights of the Key Holders hereunder or (B) does not adversely
affect the rights of the Key Holders in a manner that is different than the
effect on the rights of the other parties hereto; and
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(c)           any provision hereof may be waived by the waiving party on such
party’s own behalf, without the consent of any other party.
 
The Company shall give prompt written notice of any amendment, termination or
waiver here-under to any party that did not consent in writing thereto. Any
amendment, termination or waiver effected in accordance with this Section 5.8
shall be binding on each party and all of such party’s successors and permitted
assigns, whether or not any such party, successor or assignee entered into or
approved such amendment, termination or waiver. For purposes of this Section
5.8, the requirement of a written instrument may be satisfied in the form of an
action by written consent of the Stockholders circulated by the Company and
executed by the Stockholder parties specified, whether or not such action by
written consent makes explicit reference to the terms of this Agreement.
 
5.8          Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power or remedy of such non-breaching or non-defaulting party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default previously or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
 
5.9          Severability.  The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.
 
5.10        Entire Agreement.  This Agreement (including the exhibits and
schedules hereto), the Certificate and the other Transaction Documents (as
defined in the Subscription Agreements) constitute the full and entire
understanding and agreement between the parties with respect to the subject
matter hereof, and any other written or oral agreement relating to the subject
matter hereof existing between the parties is expressly canceled.
 
5.11        Legend on Share Certificates. Each certificate representing any
Shares issued after the date hereof shall be endorsed by the Company with a
legend reading substantially as follows:
 
“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREEMENT, AS MAY BE
AMENDED FROM TIME TO TIME, (A COPY OF WHICH MAY BE OBTAINED UPON WRITTEN REQUEST
FROM THE COMPANY), AND BY ACCEPTING ANY INTEREST IN SUCH SHARES THE PERSON
ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY
ALL THE PROVISIONS OF THAT VOTING AGREEMENT, INCLUDING CERTAIN RESTRICTIONS ON
TRANSFER AND OWNERSHIP SET FORTH THEREIN.”
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
The Company, by its execution of this Agreement, agrees that it will cause the
certificates evidencing the Shares issued after the date hereof to bear the
legend required by this Section 5.12 of this Agreement, and it shall supply,
free of charge, a copy of this Agreement to any holder of a certificate
evidencing Shares upon written request from such holder to the Company at its
principal office. The parties to this Agreement do hereby agree that the failure
to cause the certificates evidencing the Shares to bear the legend required by
this Section 5.12 herein and/or the failure of the Company to supply, free of
charge, a copy of this Agreement as provided hereunder shall not affect the
validity or enforcement of this Agreement.
 
5.12        Stock Splits, Stock Dividends, etc. In the event of any issuance of
Shares of the Company’s voting securities hereafter to any of the Stockholders
(including, without limitation, in connection with any stock split, stock
dividend, recapitalization, reorganization, or the like), such Shares shall
become subject to this Agreement and shall be endorsed with the legend set forth
in Section 5.12.
 
5.13        Manner of Voting. The voting of Shares pursuant to this Agreement
may be effected in person, by proxy, by written consent or in any other manner
permitted by applicable law. For the avoidance of doubt, voting of the Shares
pursuant to the Agreement need not make explicit reference to the terms of this
Agreement.
 
5.14        Further Assurances.  At any time or from time to time after the date
hereof, the parties agree to cooperate with each other, and at the request of
any other party, to execute and deliver any further instruments or documents and
to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.
 
5.15        Dispute Resolution. The parties (a) hereby irrevocably and
unconditionally submit to the jurisdiction of the state courts of New York and
to the jurisdiction of the United States District Court for the Southern
District of New York for the purpose of any suit, action or other proceeding
arising out of or based upon this Agreement, (b) agree not to commence any suit,
action or other proceeding arising out of or based upon this Agreement except in
the state courts of New York and to the jurisdiction of the United States
District Court for the Southern District of New York, and (c) hereby waive, and
agree not to assert, by way of motion, as a defense, or otherwise, in any such
suit, action or proceeding, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that the suit, action or proceeding is brought in
an inconvenient forum, that the venue of the suit, action or proceeding is
improper or that this Agreement or the subject matter hereof may not be enforced
in or by such court.  The prevailing party shall be entitled to reasonable
attorney’s fees, costs, and necessary disbursements in addition to any other
relief to which such party may be entitled.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
                5.16        WAIVER OF JURY TRIAL.  EACH PARTY HEREBY WAIVES ITS
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS, THE SECURITIES OR THE
SUBJECT MATTER HEREOF OR THEREOF.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS (INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  THIS SECTION HAS BEEN FULLY
DISCUSSED BY EACH OF THE PARTIES HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT
TO ANY EXCEPTIONS.  EACH PARTY HERETO HEREBY FURTHER REPRESENTS AND WARRANTS
THAT SUCH PARTY HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH
PARTY KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.
 
5.17        Costs of Enforcement. If any party to this Agreement seeks to
enforce its rights under this Agreement by legal proceedings, the non-prevailing
party shall pay all costs and expenses incurred by the prevailing party,
including, without limitation, all reasonable attorneys’ fees.
 
5.18        Aggregation of Stock. All Shares held or acquired by a Stockholder
and/or its Affiliates shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement, and such
Affiliated persons may apportion such rights as among themselves in any manner
they deem appropriate.
 
 [Signature Page Follows]
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.
 

  TRUNITY HOLDINGS, INC.         By:      Name: Terry Anderton   
Title: Chairman and CEO 

 
SIGNATURE PAGE TO VOTING AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date written adjacent to such parties’ signature page.
 

 
KEY HOLDER:
          By:        Name:               Dated:

 
SIGNATURE PAGE TO VOTING AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date written adjacent to such parties’ signature page.
 

 
INVESTOR:
            By:          Name:      Title:                  Dated: 

 
SIGNATURE PAGE TO VOTING AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
INVESTORS
 
Name and Address
Number of Shares Held
       
Pan-African Investment Company, LLC
52 Vanderbilt Avenue, Suite 401
New York, NY 10017
Facsimile:  (212) 425-4199
Attention:  Dana M. Reed, Co-CEO
   

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 
KEY HOLDERS
 
Name and Address
Number of Shares Held
       
Terry Anderton
15 Green Street
Newsburyport, Massachusetts 01950
Fax: (____) ____-_______
 4,550,412        
RRM Ventures LLC
4866 S. Viewmont Street
Holladay, Utah 84117
Fax: (____) ____-_______
 2,068,859        
Aureus Investments LLC  
4866 S. Viewmont Street
Holladay, Utah 84117
Fax: (____) ____-_______
 4,907,683   

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
ADOPTION AGREEMENT
 
This Adoption Agreement (“Adoption Agreement”) is executed on _________________
20__, by the undersigned (the “Holder”) pursuant to the terms of that certain
Voting Agreement dated as of [_________, 201__] (the “Agreement”), by and among
the Company and certain of its Stockholders, as such Agreement may be amended or
amended and restated hereafter. Capitalized terms used but not defined in this
Adoption Agreement shall have the respective meanings ascribed to such terms in
the Agreement. By the execution of this Adoption Agreement, the Holder agrees as
follows.
 
1.1          Acknowledgement.  Holder acknowledges that Holder is acquiring
certain shares of the capital stock of the Company (the “Stock”), for one of the
following reasons (Check the correct box):
 
 
☐
as a transferee of Shares from a party in such party’s capacity as an “Investor”
bound by the Agreement, and after such transfer, Holder shall be considered an
“Investor” and a “Stockholder” for all purposes of the Agreement.

 
 
☐
as a transferee of Shares from a party in such party’s capacity as a “Key
Holder” bound by the Agreement, and after such transfer, Holder shall be
considered a “Key Holder” and a “Stockholder” for all purposes of the Agreement.

 
 
☐
as a new Investor in accordance with Section 5.1 of the Agreement, in which case
Holder will be an “Investor” and a “Stockholder” for all purposes of the
Agreement.

 
1.2          Agreement.  Holder hereby (a) agrees that the Stock, and any other
shares of capital stock or securities required by the Agreement to be bound
thereby, shall be bound by and subject to the terms of the Agreement and (b)
adopts the Agreement with the same force and effect as if Holder were originally
a party thereto.
 
1.3          Notice. Any notice required or permitted by the Agreement shall be
given to Holder at the address or facsimile number listed below Holder’s
signature hereto.
 

HOLDER:   ACCEPTED AND AGREED:                 By:      TRUNITY HOLDINGS, INC.  
Name and Title of Signatory                  Address:        By:   
 
                    Title:   Facsimile Number:           

 
 

--------------------------------------------------------------------------------


 